Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

AMENDMENT NO. 1 TO US/CANADA AGREEMENTS

This AMENDMENT TO US/CANADA AGREEMENTS (“Amendment”) is made and entered into
effective as of January 31, 2012 (the “Amendment Effective Date”) by and
between, on one hand, Warner-Elektra-Atlantic Corporation, a New York
corporation with its principal place of business at 75 Rockefeller Plaza, New
York, NY 10019 (“WEA”), and on the other hand, Cinram International Inc., a
Canadian corporation with its principal place of business at 2255 Markham Road,
Scarborough, Ontario M1B 2W3, Canada (“Cinram International Inc.”), Cinram
Manufacturing LLC, a Delaware limited liability company with its principal place
of business at 1400 East Lackawanna Avenue, Olyphant, PA 18448 (“Cinram
Manufacturing LLC”), and Cinram Distribution LLC, a Delaware limited liability
company with its principal place of business at 437 Sanford Road, LaVergne, TN
37086 (“Cinram Distribution LLC”) (Cinram International Inc., Cinram
Manufacturing LLC, and Cinram Distribution LLC, individually and collectively,
“Cinram”). This Amendment amends (a) that certain US/Canada Manufacturing and
PP&S Agreement between WEA and Cinram, dated as of July 1, 2010 (the “US/Canada
Manufacturing and PP&S Agreement”), including Exhibit A (M&P Terms) and Exhibit
B (PP&S Terms) thereto (respectively, the “M&P Terms” and “PP&S Terms”), and
(b) that certain US/Canada Transition Agreement between WEA and Cinram, dated as
of July 1, 2010 (the “US/Canada Transition Agreement”). Each capitalized term
used in this Amendment but not defined herein has the meaning ascribed to such
term in the US/Canada Manufacturing and PP&S Agreement or US/Canada Transition
Agreement, as applicable.

In consideration of the mutual covenants and agreements set forth herein, and
for good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, WEA and Cinram hereby agree as follows:

1. Payment. Cinram shall pay to WEA the amount of [****]. Such payment shall be
non-refundable and non-recoupable, and shall be made in U.S. dollars in the form
of a [****] deduction to fees otherwise payable by WEA for PP&S Services for
each of six (6) months commencing for services provided in February, 2012. For
purposes of clarification, such payment represents a [****] payment
corresponding to certain WEA information technology costs related to the
Transfer (as defined below), and a [****] payment corresponding to certain WEA
print and packaging costs related to the Transfer.

2. Transfer of Distribution From Aurora Facility to Nashville Facility.

a. Generally. The parties acknowledge that following the Amendment Effective
Date, Cinram intends to close Cinram Distribution LLC’s distribution facility
located at 948 Meridian



--------------------------------------------------------------------------------

Lake Drive, Aurora, IL 60504 (the “Aurora Facility”) and to transfer Cinram
Distribution LLC’s operations from the Aurora Facility to Cinram Distribution
LLC’s distribution facility located at 437 Sanford Road, LaVergne, TN 37086 (the
“Nashville Facility,” and such transfer of Cinram Distribution LLC’s operations
from the Aurora Facility to the Nashville Facility, the “Transfer”). Cinram’s
written Transfer plan is attached as Schedule 1 (Transfer Plan) to this
Amendment (the “Transfer Plan”). Cinram shall cause the Transfer to be conducted
in all material respects in accordance with the Transfer Plan as attached
hereto, including the “start” and “finish” dates for each task set forth
therein, and Cinram shall immediately notify WEA if the Transfer deviates from
the Transfer Plan as provided to WEA. Cinram shall notify WEA in advance of any
anticipated changes to the Transfer Plan or to how the Transfer will be
conducted (including additions of, deletions of and changes to tasks, dates and
milestones), in each case to the extent any such changes would reasonably be
likely to result in any material impact to WEA or Cinram or in any cost or
expense to WEA, and any such changes shall be subject to WEA’s prior written
approval (not to be unreasonably withheld or delayed).

b. Costs. Without limiting any provision of the US/Canada Manufacturing and PP&S
Agreement (including Paragraph 3(m)(iii) of the M&P Terms or Paragraph 1(f)(ii)
of the PP&S Terms), Cinram (i) shall be solely responsible for, and shall pay
directly (or reimburse WEA for, as described in this Section 2(b)), all costs
and expenses of, arising from or related to the Transfer, including those
arising from or related to the closure of the Aurora Facility, the shipment of
Products and Source Materials between the Aurora Facility, the Nashville
Facility and/or any other Facility, the transfer of Cinram Distribution LLC’s
operations from the Aurora Facility to the Nashville Facility, and any changes
to the Transfer Plan. Cinram represents, warrants and covenants to WEA that no
costs or expenses of, arising from or related to the Transfer shall be borne by
or passed through to WEA. Without limiting the remainder of this Section 2(b),
Cinram shall promptly reimburse WEA for any third party out-of-pocket costs and
expenses incurred by WEA or any of its Affiliates (other than WEA costs already
covered by Cinram pursuant to Section 1 above) arising from or related to the
Transfer for which Cinram has provided prior written approval (such approval not
to be unreasonably withheld, delayed or conditioned). WEA shall use its good
faith efforts to cooperate with Cinram to minimize the costs of the Transfer.

c. Service Quality. Cinram acknowledges and agrees that all terms and conditions
of the US/Canada Manufacturing and PP&S Agreement and the US/Canada Transition
Agreement, including Cinram’s representations, warranties and covenants,
Cinram’s indemnification and insurance obligations, and the Service Level
Requirements, shall apply with respect to the Nashville Facility from and after
the Amendment Effective Date. Cinram further represents, warrants and covenants
to WEA that the Transfer shall not adversely impact WEA, its Affiliates, or
their respective customers, Cinram’s ability to perform its obligations under
the US/Canada Manufacturing and PP&S Agreement, the quality, reliability,
timeliness, or cost to WEA of any services provided thereunder, or Cinram’s
ability to meet the Service Level Requirements (each of the foregoing an
“Adverse Impact.”). Cinram shall notify WEA immediately in the event of any
actual or anticipated Adverse Impact, and shall be solely responsible for
remedying any Adverse Impact and its causes at Cinram’s expense, except to the
extent such Adverse Impact is caused solely by WEA’s breach of its obligations
under the US/Canada Manufacturing and PP&S Agreement or solely from instructions
by WEA contrary to the Transfer Plan and such instructions directly cause such
Adverse Impact.



--------------------------------------------------------------------------------

d. Notifications to Retailers and Manufacturers. Cinram shall reasonably assist
WEA in (i) notifying retailers of the Transfer in order to ensure that Product
returns are directed to the Nashville Facility or another WEA-designated and
approved facility, and (ii) notifying WEA’s third-party manufacturers of the
Transfer in order to ensure that Products shipped from such third-party
manufacturers reach the Nashville Facility or another WEA-designated and
approved facility; in each case, without delay and without material adverse
impact on WEA, its Affiliates, or their respective customers.

e. Miscellaneous. As of the Amendment Effective Date, the address of the
Nashville Facility shall be deemed to have been added to Schedule E (Approved
Facilities) to the PP&S Terms. Following WEA’s determination that the Transfer
has been completed successfully and in accordance with the Transfer Plan, the
facility identified as “948 Meridian Lake Drive, Aurora, IL 60504” shall be
deemed to have been deleted from Schedule E (Approved Facilities) to the PP&S
Terms. Additionally, (i) in Paragraph 3(m)(iii) of the M&P Terms, Paragraph
1(f)(ii) of the PP&S Terms and Section 9(c) of the US/Canada Transition
Agreement, the clause that reads, “(including without limitation Company’s
facilities in Aurora, IL or Olyphant, PA)” is hereby amended to read,
“(including without limitation Company’s facilities in Aurora, IL, LaVergne, TN
(i.e., Company’s Nashville facility) or Olyphant, PA)”; (ii) in Section 6 of
Schedule A (Service Level Requirements) to the M&P Terms, each reference to
“Aurora, IL” is hereby amended to read, “Aurora, IL or LaVergne, TN (i.e.,
Company’s Nashville facility)”; and (iii) in Paragraph 1(d)(ii) of the PP&S
Terms, each reference to “Aurora” is hereby amended to read, “Aurora, IL or
LaVergne, TN (i.e., Company’s Nashville facility)”. Notwithstanding the Transfer
and notwithstanding any amendments described in this Section 2(e), all of WEA’s
rights and all of Cinram’s obligations and liabilities with respect to the
Aurora Facility, including Cinram’s indemnification obligations for acts and
omissions performed at the Aurora Facility, shall remain in force and effect as
if, for purposes of such rights, obligations and liabilities, such facility
remained a “Facility” and an “Approved Facility” under the US/Canada
Manufacturing and PP&S Agreement.

3. Shipping, Back-Up Inventory and Storage.

a. Shipping Responsibilities and Charges. At any time after the completion of
the Transfer, WEA may, by not less than 60 days written notice to Cinram, elect
to transfer to Cinram the responsibility for shipping some or all units of
Products from Cinram’s distribution warehouse facilities to WEA’s customers or
otherwise at WEA’s request, in orders and quantities as requested and approved
by WEA to any locations in the Territory designated by WEA. At any time in which
WEA has transferred more than [****] of its so-called “less-than-truckload” or
“LTL” shipping to Cinram, for the units of Product for which WEA so elects to
transfer shipping responsibility, Cinram shall thereafter (a) cause all fees,
charges and costs otherwise payable or borne by WEA under the US/Canada
Manufacturing and PP&S Agreement for so-called “less-than-truckload” or “LTL”
shipping of such units, to be reduced by at least [****] from the value of WEA’s
then-current fees, charges and costs for such “less-than-truckload” or “LTL”
shipments, and (b) ensure that the amounts by which such fees, charges and costs
are reduced are not otherwise invoiced or charged to or payable by WEA or any of
its Affiliates. The parties will reasonably cooperate in good faith to implement
such reductions and to resolve any related issues, provided that all costs and
expenses of, arising from or related to such cooperation and implementation
shall be borne solely by Cinram. For the avoidance of doubt, if WEA elects to



--------------------------------------------------------------------------------

transfer shipping responsibility to Cinram for any units in accordance with this
Section 3, WEA shall retain the right to select the modes of shipping (including
applicable delivery dates and times, but not the carriers) used by Cinram to
ship the affected units from Cinram’s distribution warehouse facilities to WEA’s
customers or otherwise at WEA’s request, subject to the payment of the
applicable freight charges as otherwise provided in the US/Canada Manufacturing
and PP&S Agreement (as amended hereby). To the extent possible, following any
such transfer of shipping responsibilities, Cinram shall maintain its
relationships with the shipping providers that were used to ship Products for
WEA prior to such transfer.

b. Back-Up Inventory. Between February 1, 2012 and June 30, 2012, WEA may
require Cinram to manufacture and package back-up inventory of any or all titles
set forth in Schedule 2 (Back-Up Titles) (such back-up inventory, the “Back-Up
Inventory”). Notwithstanding anything to the contrary in the US/Canada
Manufacturing and PP&S Agreement, Cinram shall store all Back-Up Inventory at
Cinram’s manufacturing facility in Olyphant, PA, at no cost or charge to WEA. If
at any time prior to completion of the Transfer WEA reasonably believes that
Cinram will be unable to timely ship and deliver Product as required under the
PP&S Terms (other than solely as a direct result of (i) WEA’s failure to order
sufficient quantities of Product to permit shipment by Cinram or
(ii) instructions by WEA contrary to the Transfer Plan and such instructions
directly cause an Adverse Impact), at WEA’s request, Cinram shall ship Back-Up
Inventory from Cinram’s manufacturing facility in Olyphant, PA to recipients
designated by WEA (“Shipped Back-Up Inventory”). Cinram shall defer invoicing
WEA for any Fees or other fees, charges or costs for M&P Services performed for
units of Back-Up Inventory (such Fees, the “Deferred Fees”) until June 30, 2012.
Within thirty (30) days after June 30, 2012, Cinram shall invoice WEA for the
Deferred Fees, provided that such invoice shall not include, and Cinram shall
permanently waive and shall not charge or invoice WEA or its Affiliates for, any
Deferred Fees for or corresponding to Shipped Back-Up Inventory units.

c. Storage. Reference is made to the limitations on storage of, WEA’s
obligations to direct Cinram to remove, destroy or relocate, and WEA’s
obligations to pay or reimburse Cinram for the storage of Source Materials,
Components, Inventory and Products that are set forth in Section 5(a) (Storage
of Source Materials, Components and Finished Units of Products) of the M&P Terms
and Section 6(a) (Storage) of the PP&S Terms (the foregoing, collectively, the
“Storage Limitations and Obligations”). Cinram hereby permanently waives the
Storage Limitations and Obligations (including the application and performance
thereof) for and in connection with the period beginning on June 1, 2012 and
ending on December 31, 2012 (the “Storage Period”). Notwithstanding anything to
the contrary in the US/Canada Manufacturing and PP&S Agreement, Cinram shall not
limit, and shall not seek reimbursement from or charge WEA or any of its
Affiliates for or in connection with, storage during the Storage Period for
Source Materials, Components, Inventory or Products, or any other WEA or WEA
Affiliate materials. WEA shall not request that Cinram provide storage for any
type of materials not currently stored by Cinram for WEA currently.

4. WEA Employees.

a. Relocation. Cinram shall be responsible, at Cinram’s expense, for relocating
all WEA and WEA Affiliate full-time employees located at the Aurora Facility as
of the Amendment Effective Date, up to a maximum of [****] (the “WEA Aurora
Employees”), to alternative office



--------------------------------------------------------------------------------

space in or near Aurora, IL that is acceptable to WEA in its reasonable
discretion (the “Aurora Office Space”). In furtherance of such relocation,
Paragraph 5(g) (WEA Employees) of the M&P Terms and Paragraph 6(g) (WEA
Employees) of the PP&S Terms are hereby deleted in their entirety and each
replaced with the following language (provided that the maximum number of WEA
Aurora Employees to which such sections apply shall be an aggregate maximum
under both the M&P Terms and the PP&S Terms):

WEA Employees. Company shall throughout the Term, at the request of WEA, provide
up to a maximum of [****] WEA Aurora Employees (as defined in that certain
Amendment to US/Canada Agreements between the parties, dated January 31, 2012)
(for purposes of this Exhibit, the “WEA Employees”) with, at Company’s expense:
(i) reasonable office accommodations at Facilities in or near Aurora, IL that
are approved in advance by WEA in its reasonable discretion; (ii) individual
computers; (iii) copy and fax machines and maintenance services related thereto;
and (iv) all other reasonable support functions as provided to them as of the
Amendment Effective Date. Company also shall provide telephone, Internet and fax
access for each WEA Employee, and WEA shall reimburse Company for Company’s
actual, documented, out-of-pocket costs therefor. Amounts owing under this
paragraph shall be invoiced by Company at month end and shall be payable [****]
days from the date of the rendition of such invoice. For the avoidance of doubt,
except for the amounts to be reimbursed by WEA as provided in this paragraph,
Company shall be solely responsible for all (and WEA shall not be responsible
for any) costs and expenses incurred in providing such office accommodations and
related materials and services to the WEA Employees, including without
limitation rent, security deposit, real estate taxes, build-out expenses, and
charges for maintenance and similar services. WEA shall be responsible for the
direction of, and all compensation and related obligations for, the WEA
Employees.

b. Transfer Plan. In support of the obligations described in Section 4(a) above,
Cinram shall, at Cinram’s expense: (i) fulfill the obligations set forth in the
section of the Transfer Plan titled, “WMG office relocation,” in accordance with
such Transfer Plan (including the timeline set forth therein); and (ii) be
responsible for each of the following: engaging a realtor and procuring the
Aurora Office Space for use by the WEA Aurora Employees; entering into a lease
with the landlord of the Aurora Office Space and making any payments in
connection therewith (including rent, security deposit and real estate taxes,
and any charges imposed by the landlord or other third parties); providing and
building out any facilities and equipment at the Aurora Office Space that WEA
deems reasonably necessary to support the WEA Aurora Employees’ performance of
their responsibilities (including communications and network facilities,
telephone service, phone switches, MIS circuits and related equipment, and
wiring); and moving, and otherwise assisting with the transition of, the WEA
Aurora Employees from their office space as of the Amendment Effective Date to
the Aurora Office Space. For the avoidance of doubt, Cinram shall only be
required to provide for facilities comparable to what is being provided by
Cinram to the WEA Aurora Employees at the Aurora Facility as of the Amendment
Effective Date, and any additional material improvements, furniture, decorations
or other items requested by WEA shall be at WEA’s sole cost.



--------------------------------------------------------------------------------

5. Generally.

a. Cinram Distribution LLC’s Principal Place of Business. The clause in the
introductory paragraph of each of the US/Canada Manufacturing and PP&S Agreement
and US/Canada Transition Agreement that reads, “with its principal place of
business at 948 Meridian Lake Drive, Aurora, IL 60504” is hereby deleted in its
entirety and replaced with the following: “with its principal place of business
at 437 Sanford Road, LaVergne, TN 37086”.

b. Services. The services and obligations required to be performed by Cinram
under this Amendment shall be deemed to be “Services” for purposes of each of
the M&P Terms, the PP&S Terms and the US/Canada Manufacturing and PP&S
Agreement.

c. Liability and Indemnification. The parties acknowledge and agree that Cinram
will be solely responsible for any notification and liability under the Worker
Adjustment and Retraining Notification Act (29 U.S.C. §2102 et seq.) or any
similar state law, rule or regulation, if applicable, relating to any
termination of any of Cinram’s or any other member of the Cinram Group’s
employees, whether or not in connection with the closure of the Aurora Facility,
the Transfer, or the other transactions contemplated hereby. Additionally,
(i) subsection (iii) of Section 4(b) of the US/Canada Manufacturing and PP&S
Agreement is hereby renumbered as subsection (iv), and the following clause is
hereby inserted as new subsection (iii) of such Section 4(b): “the employees or
other workers of Cinram or any other member of the Cinram Group, including any
claims or liabilities related to Cinram’s or any other member of the Cinram
Group’s termination of any such employee or worker”; and (ii) subsection (ii) of
Section 3(b) of the US/Canada Transition Agreement is hereby renumbered as
subsection (iii), and the following clause is hereby inserted as new subsection
(ii) of such Section 3(b): “the employees or other workers of Cinram or any
other member of the Cinram Group, including any claims or liabilities related to
Cinram’s or any other member of the Cinram Group’s termination of any such
employee or worker.”

d. Landlord Agreement. Cinram represents, warrants and covenants to WEA that
(i) the Nashville Facility is leased and controlled by Cinram Distribution LLC,
and (ii) as of the Amendment Effective Date it has used commercially reasonable
efforts to, and within sixty (60) days after the Amendment Effective Date it
shall, cause the landlord of the Nashville Facility to execute that certain
landlord agreement attached as Schedule 3 (Landlord Agreement) to this
Amendment.

e. Insurance. Cinram shall continue to maintain all insurance that Cinram is
required to maintain under the US/Canada Manufacturing and PP&S Agreement, as
set forth on Schedule F to the M&P Terms and Schedule C to the PP&S Terms (the
“Required Insurance”). As of the Amendment Effective Date, Cinram shall ensure
that the Required Insurance covers, without limitation: (i) the Nashville
Facility; (ii) the Transfer, including the shipment of Products and Source
Materials from the Aurora Facility to the Nashville Facility; and (iii) the
Aurora Office Space.

f. Credit Agreements. Cinram represents and warrants to WEA that Cinram’s
execution of this Amendment does not and shall not require any modification to,
or the approval of any other party to, any credit arrangements or agreements of
Cinram or any other member of the Cinram Group.



--------------------------------------------------------------------------------

6. Miscellaneous. Each of the US/Canada Manufacturing and PP&S Agreement and the
US/Canada Transition Agreement, as amended by this Amendment (including all
Schedules hereto, hereby incorporated herein by this reference), contains the
entire understanding of the parties hereto relating to the subject matter
thereof, and supersedes all prior and contemporaneous oral and written
agreements, arrangements, understandings, proposals, and discussions, and any
amendments thereto, between the parties hereto relating to such subject matter
(provided that WEA and Cinram acknowledge that this Amendment shall not modify
or otherwise affect the International Manufacturing and PP&S Agreement or the
International Transition Agreement). Except as expressly modified by this
Amendment, all terms, conditions and provisions of the US/Canada Manufacturing
and PP&S Agreement and US/Canada Transition Agreement shall continue in full
force and effect as set forth therein. This Amendment may not be modified or
amended except in writing executed by WEA and Cinram. Unless the context
requires otherwise, as used in this Amendment the term “including” means
“including, without limitation,” and the term “include(s)” means “include(s),
without limitation.” Each party represents that it has the right, power and
authority to enter into and fully perform this Amendment and to legally bind
those entities on behalf of which it is entering into this Amendment.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the Amendment Effective Date.

WARNER-ELEKTRA-ATLANTIC CORPORATION

By:   /s/ Mike Jbara   Name: Mike Jbara   Title: President   Date: February 15,
2012 CINRAM INTERNATIONAL INC. By:   /s/ John H. Bell   Name: John H. Bell  
Title: Chief Financial Officer   Date: February 10, 2012 CINRAM MANUFACTURING
LLC By:   /s/ John H. Bell   Name: John H. Bell   Title: Chief Financial Officer
  Date: February 10, 2012 CINRAM DISTRIBUTION LLC By:   /s/ John H. Bell   Name:
John H. Bell   Title: Chief Financial Officer   Date: February 10, 2012



--------------------------------------------------------------------------------

Schedule 1

Transfer Plan

[****]

[4 Pages]



--------------------------------------------------------------------------------

Schedule 2

Back-Up Titles

[****]

[6 Pages]



--------------------------------------------------------------------------------

Schedule 3

Landlord Agreement



--------------------------------------------------------------------------------

Execution Version

 

LANDLORD AGREEMENT

This LANDLORD AGREEMENT (this “Agreement”) is entered into as of April 18, 2012
by and between INDUSTRIAL MS LOGISTEC OWNER LLC, a Delaware limited liability
company (along with its successors and assigns, “Landlord”) and
WARNER-ELEKTRA-ATLANTIC CORPORATION (“WEA”).

A. Landlord and Cinram Distribution LLC (“Tenant”) are parties to that certain
Standard Form Industrial Building Lease (Single Tenant), between Ozburn
Properties, LLC (predecessor-in-interest to US Industrial REIT) and Tenant,
dated as of February 13, 2004 (as amended, and as may be further amended,
restated, supplemented, replaced, substituted, renewed, extended or modified
from time to time, the “Lease”), as amended by that certain First Amendment to
Industrial Building Lease, dated May 24, 2006, between US Industrial REIT
((Landlord’s predecessor-in-interest) and Tenant, and that certain Second
Amendment to Industrial Building Lease, dated February 28, 2011, between
Landlord and Tenant, pertaining to certain premises (the “Premises”) located at
437 Sanford Road, LaVergne, TN 37086 (the “Building”).

B. Landlord is the owner of the Building and the Premises, which have been
leased to Tenant pursuant to the Lease.

C. Tenant and WEA have entered into (or will enter into from time to time)
various service agreements (collectively, and in each case as amended, restated,
supplemented, replaced, renewed, extended or modified from time to time, the
“Service Agreements”). Pursuant to the Service Agreements, Tenant renders
various services to WEA with respect to optical discs such as CDs and DVDs,
including replication (manufacturing), distribution, assembly, storage,
warehousing, inventory, shipping and related services (the “Services”).

D. In connection with the Services, Tenant is in possession of certain property
of WEA, defined below as the “WEA Property.”

E. Although WEA owns the WEA Property, as a precautionary measure, Tenant has
granted a security interest in the WEA Property to WEA pursuant to the Service
Agreements (such security interest being referred to herein as the “Security
Interest”).

F. [****]

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Landlord, Landlord agrees as follows:

 

1. Meanings of Certain Terms. As used in this Agreement:

(a) The term “WEA Agreements” includes the Service Agreements and any and all
documents with respect to any WEA Property entered into by WEA and Tenant or
issued by Tenant in favour of WEA from time to time, in each case as amended,
restated, supplemented, replaced, substituted, renewed, extended or otherwise
modified, from time to time; and

 

1



--------------------------------------------------------------------------------

Execution Version

 

(b) The term “WEA Property” means, singly and collectively, any and all of the
following, now existing or hereafter acquired, created or in the possession,
custody or control of Tenant at the Premises: [****]; provided, however, that
the WEA Property expressly excludes any property that is owned by Landlord, or
that relates to the Premises or the Building, including, without limitation, any
property at the Premises or the Building constituting plumbing, electrical
fixtures, walls and ceilings, HVAC systems and other fixtures.

(c) The term “Removal Period” shall mean, (a) with respect to the termination of
the Lease due to a default thereunder, or such other early termination of the
Lease agreed to by Landlord, the [****] period commencing on the date on which
Landlord provides WEA with notice of such termination of Lease, (b) with respect
to the termination of the Lease due to Tenant’s rejection thereof in any
bankruptcy or insolvency proceeding, the [****] period commencing on the
effective date of such Lease rejection, and (c) with respect to the expiration
of the Lease pursuant to its terms, the [****] period commencing on the Lease
expiration date, as same may be extended pursuant to the terms of this
Agreement.

(d) Capitalized terms used herein, but not defined herein, shall have the
meanings ascribed to such terms in the Lease.

2. Acknowledgments and Consents.

(a) WEA represents and warrants that it is the owner of (or has a valid security
interest in) the WEA Property now or hereafter located on the Premises;

(b) Intentionally Deleted.

(c) Landlord hereby grants, subject to the terms of this Agreement, permission
for WEA and any person acting on behalf of WEA to enter upon the Premises for
the purpose of inspecting or removing any of the WEA Property at any time and
from time to time, prior to the expiration or earlier termination of the Term of
the Lease; provided, however, that, subject to this Agreement, at the expiration
of the Term of the Lease, whether by expiration or earlier termination thereof,
subject to Section 8 hereof, Landlord shall have the right to remove all
personal property located at the Premises, including, without limitation, the
WEA Property, from the Premises and place it in storage, at the sole cost and
expense of WEA and Tenant;

(d) Landlord consents to the granting of the Security Interest in favor of WEA
and to all liens, security interests and rights of WEA in the WEA Property
arising from the WEA Agreements;

(e) To the extent of Tenant’s interest in the WEA Property, Landlord
subordinates all liens, quasi liens, security interests, claims, rights and
demands of every kind (including, without limitation any “landlord’s lien” or
the like) that Landlord now has or may hereafter have in, to or against the WEA
Property located at any time on the Premises, whether by virtue of the Lease,
any applicable law, or any agreement now in effect or hereafter executed by
Landlord or Tenant; and

 

2



--------------------------------------------------------------------------------

Execution Version

 

(f) Unless otherwise set forth in this Agreement, Landlord shall not take any
steps or exercise any rights in relation to the WEA Property and/or the
collateral that is the subject of the Security Interest.

3. Notice of Termination of Lease. Landlord agrees to provide WEA with copies of
any Lease termination notice delivered to Tenant within four (4) business days
after such notice is delivered to Tenant.

4. Intentionally Deleted.

5. Service Agreements and Security. Until such time as both (a) the Lease is
terminated or expires and (b) the Removal Period expires, and provided that WEA
complies with the provisions of this Agreement, including, without limitation,
Section 8 hereof, Landlord agrees that it shall not interfere with the
observance or the performance of the Service Agreements (including without
limitation the Security Interest), subject to all of its rights and remedies
under the Lease, including, without limitation, (1) the right to terminate the
Lease, and (2) the right to enter or access the Premises (i) in order to conduct
inspections, (ii) show the Premises to prospective tenants, purchasers or
lenders, (iii) perform any repair or other obligation under the Lease that
Tenant has failed to perform, or (iv) for any other reason permitted by the
Lease.

6. Intentionally Deleted.

7. Intentionally Deleted.

8. WEA’s Right to Access and Remove the WEA Property.

8.1 Landlord acknowledges and agrees that, during the term of the Lease and the
Removal Period, upon no less than three (3) business days’ prior written notice
to Landlord, and provided that WEA complies with the terms of this Agreement,
WEA shall be permitted to enter the Premises and access the WEA Property located
on the Premises, in order to inspect, audit, foreclose, exercise remedies,
render assistance to Tenant, retrieve, remove, or take possession, custody or
control of or to recover any or all WEA Property from time to time and at any
time, and to remove from the Premises some or all of the WEA Property at any
time and from time to time, whether for its continued processing, completion and
disposition, the exercise of rights and remedies or otherwise. Provided that WEA
complies with all of the terms of this Agreement, including, without limitation,
this Section 8, Landlord (i) expressly and specifically consents to WEA entering
upon the Premises to deal with the WEA Property as provided herein, and
(ii) subject to Landlord’s rights set forth herein and in the Lease, shall not
interfere with or delay WEA from accessing, inspecting, possessing, removing,
and dealing with the WEA Property as provided herein.

8.2 WEA shall, at its expense, (a) follow all Building rules and regulations and
other directions given by Landlord or Landlord’s property manager or agent, or
that may be otherwise set forth in the Lease, in effecting removal of the WEA
Property from the Premises, and (b) promptly repair and/or restore or replace
(if necessary), all property damaged by WEA or its agent, contractor, invitee or
employee in connection with the removal of the WEA Property or entry onto the
Premises. WEA shall indemnify, defend (with counsel selected by Landlord) and
hold Landlord harmless from and against any and all claims, awards, damages,
suits, actions,

 

3



--------------------------------------------------------------------------------

Execution Version

 

amounts, costs, fees (including without limitation reasonable attorneys’ costs
and fees) arising from or resulting from the entry onto the Premises by WEA, its
agents, contractors, employees or invitees, or any other party authorized by WEA
in connection with this Agreement, and WEA hereby releases Landlord, Landlord’s
asset managers and property managers (and their respective officers, directors,
shareholders, employees and agents) from any and all claims, suits, liabilities
and damages for damage or loss to the WEA Property regardless of how the damage
or loss occurs, except to the extent such damage or loss occurred as the result
of the gross negligence or intentional misconduct of Landlord or its employees,
agents, contractors or invitees.

8.3 If the Lease is terminated or expires and Landlord obtains, or has the right
to obtain, possession of the Premises from Tenant, whether prior to or during
the time that WEA or its employees, agents or contractors or invitees are on the
Premises, and any WEA Property remains at the Premises at such time, then WEA
shall be deemed to automatically lease that portion of the Premises on which the
WEA Property is located from Landlord (the “Removal Lease”) for the duration of
the Removal Period, for the purpose of storing, selling, processing or otherwise
dealing with the WEA Property, such Removal Lease being on the same terms and
conditions as set forth in the Lease, including, without limitation, the
obligation to (a) pay to Landlord [****] of all Base Rent, Additional Rent and
other charges payable to Landlord under the Lease (collectively, the “Rent
Charges”), and (b) provide to Landlord (i) evidence of payment of premiums of
Tenant’s insurance in the same amounts (and same manner) required of Tenant
under the Lease, including, without limitation, naming WEA as an additional
insured, or (ii) evidence of insurance in form and substance satisfactory to
Landlord. Nothing in the Removal Lease shall make WEA responsible or liable for
any act or omission of Tenant or any employees or other representatives or
agents of Tenant. At the commencement of the Removal Lease, WEA and Landlord’s
property manager shall work together, in good faith, to establish an inventory
list (the “WEA Property List”) of all WEA Property at the Premises and location
thereof. If WEA reasonably determines that the Removal Period is not sufficient
for it to locate, assemble and remove the WEA Property, and otherwise exercise
its rights hereunder, then the Removal Period shall be extended for [****] upon
(x) written notice of such extension to Landlord and (y) contemporaneously with
such written notice, payment to Landlord of [****] of the Rent Charges payable
to Landlord under the Lease for the extension period.

8.4 WEA shall remove all WEA Property from the Premises by the end of the
Removal Period. If WEA shall fail to remove any WEA Property during the Removal
Period, or breaches the Removal Lease or this Agreement, then all WEA Property
remaining at the Premises after the Removal Period or upon such breach, as
applicable, shall be deemed abandoned by WEA at the Premises and subject to all
of Landlord’s rights under the Lease; provided, however, that any cost
thereafter incurred by Landlord in connection with the WEA Property, including,
without limitation, the cost of removal from the Premises, storage, and
disposal, shall be the sole responsibility of WEA and shall be paid to Landlord
on demand therefor. WEA shall remove all trash and debris in connection with or
relating to the activities of WEA or its agent, contractor, employee or invitee
on the Premises from the Premises and shall leave the Premises in broom clean
condition solely to the extent that any such cleaning of the Premises arises out
of, is connected or related to the activities of WEA or its agent, contractor,
employee or invitee on the Premises. No auction or other sale will be conducted
at the Premises or advertised in the media or by means of signage posted at the
Premises. Unless otherwise

 

4



--------------------------------------------------------------------------------

Execution Version

 

expressly prohibited by the Lease, Landlord and its property manager, agents,
contractors, employees and invitees shall have the right to enter and have
access to and perform work within the Premises during any period in which WEA
has the right to enter upon the Premises.

9. Status of Lease. Landlord confirms that, as of the date of this Agreement,
the Lease is in full force and effect, all rents due thereunder to the date
hereof have been duly paid, subject to any year-end adjustments, and no notice
of default has been served upon Tenant as of the date hereof which has default
has not been cured, Landlord’s entry into this Agreement will not violate or
conflict with any other agreements to which Landlord is a party; and Landlord is
the owner of the Premises and the sole lessor under the Lease.

10. Other Rights Preserved. This Agreement is in addition to and not in
substitution for any and all rights and remedies that may be otherwise available
to WEA at law, or contained in any of the WEA Agreements; provided, however,
Landlord shall not be bound by any of the terms of any of the WEA Agreements.

11. Notices. Without prejudice to any other method of giving notice, any demand,
notice or communication to be made or given hereunder shall be in writing and
may be made or given by courier or personal delivery or sent by registered mail
or by transmittal by facsimile machine or e-mail addressed to the respective
parties as follows:

 

  To WEA:   

Warner-Elektra-Atlantic Corporation

75 Rockefeller Plaza

New York, NY 10019

Attention: Ariel B. Taitz, SVP, Business & Legal Affairs

Fax: 212-275-3341

E-mail: ari.taitz@wmg.com

  To Landlord:   

Industrial MS Logistec Owner LLC

c/o Interventure Advisors LP

810 Seventh Avenue, Suite 3601

New York, New York 10019

Attention: Teresa Tsai

Fax: 646-376-4684

Email: Teresa.Tsai@InterventureAdvisors.com

 

with a copy to:

 

Carter

171 17th Street NW

Suite 1200

Atlanta, GA 30363-1032

Attention: Matthew Zimmerman

Fax: 404-888-3082

Email: mzimmerman@carterusa.com

 

5



--------------------------------------------------------------------------------

Execution Version

 

Any notice, demand or other communication so given prior to 5:00 p.m. (Eastern
time) on a Business Day by courier or personal delivery or by telecopy or e-mail
shall be deemed to have been given, received and made on such Business Day and
if so given after 5:00 p.m. Eastern time) on a Business Day or a day which is
not a Business Day, such notice, demand or other communication shall be deemed
to have been given, made and received on the next following Business Day or if
mailed, shall be deemed to have been given or received on the fourth Business
Day after mailing. Any party may change its address for service by notice given
in the foregoing manner. As used herein “Business Day” means any day (other than
a Saturday or Sunday) on which banks are generally open for business in
Tennessee.

12. Further Assurances. The parties agree to promptly execute and deliver to
each other upon request from time to time all such other and further documents,
agreements and further assurances as may be necessary or desirable to more fully
record, confirm or evidence the agreements, obligations, acknowledgments,
consents, waivers, and subordination intended to be entered into herein.
Landlord acknowledges and agrees that WEA may give notice to or a copy of this
Agreement to Tenant, creditors of Tenant, anyone acting for, through or on
behalf of Landlord or Tenant, successors or assigns of Landlord or Tenant, and
anyone claiming an interest in the Premises or the Lease.

13. Transfers. WEA will not transfer or assign its rights under the Service
Agreements or this Agreement except to a transferee of the Service Agreements
who has agreed in writing with WEA (which may be by means of a general
assumption of WEA’s rights and obligations) to be bound by this Agreement and to
assume the obligations of WEA hereunder. WEA will give commercially reasonable
written notice to Landlord of any transfer or assignment of WEA’s rights, the
Service Agreements, the Security Interest, the WEA Property or this Agreement,
together with a new notice address. If WEA transfers or assigns its rights,
Service Agreements, Security Interest or this Agreement, to a transferee, then
before the transferee enters the Premises, it will provide Landlord with
reasonable evidence that the transferee has assumed the obligations of WEA. In
the event that Landlord transfers or assigns all of its interest in the Premises
or in the Lease (other than a collateral assignment of the Lease pursuant to a
financing arrangement involving Landlord, Landlord’s affiliate or the Building),
Landlord agrees that it shall (i) concurrently transfer or assign (as
applicable) this Agreement and concurrently obtain from the transferee or
assignee (as applicable) written acknowledgment of such transferee’s or
assignee’s assumption of this Agreement and (ii) provide WEA with written notice
of any such transfer or assignment. Landlord shall notify any maker of any
mortgage that is secured by the Premises or the Lease of the existence of this
Agreement if such notification is required under the loan documents evidencing
and/or securing such loan facility.

14. Successors and Assigns. This Agreement shall be binding upon each of the
parties hereto, its heirs, executors, administrators, successors, assigns,
transferees, personal representatives, and anyone operating under the a party’s
authority or instructions and anyone appointed in connection with the exercise
of the party’s remedies, whether by instrument in writing or by the authority of
a court of competent jurisdiction, and shall inure to the benefit of each of the
parties and its successors and assigns; “successor” includes, without
limitation, any corporation or other legal entity arising as a result of the
amalgamation, consolidation, or merger of a corporation with any other
corporation, or arising from any reorganization, bankruptcy, liquidation,
dissolution, insolvency or similar proceeding of the relevant party, or in the
case of Landlord, arising from any sale, assignment, exercise of rights or
remedies, or foreclosure of any interest in the Lease or the Premises.

 

6



--------------------------------------------------------------------------------

Execution Version

 

15. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State in which the Building is located
applicable to contracts executed in and to be performed entirely within such
jurisdiction. All actions and proceedings arising out of or relating to this
Agreement shall be heard and determined in any federal or state court sitting in
the County in which the Building is located, and the parties hereby irrevocably
submit to the exclusive jurisdiction of such courts in any such action or
proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding.

16. Miscellaneous.

16.1 The section headings contained in this Agreement are solely for the purpose
of reference, are not part of this Agreement and shall not in any way affect the
meaning or interpretation of this Agreement.

16.2 The Agreement sets forth the entire understanding of the parties relating
to the subject matter hereof and supersedes all prior agreements and
understandings between the parties relating to the subject matter hereof and
thereof.

16.3 This Agreement shall not be amended, or any of its provisions waived, other
than by a written instrument duly executed and delivered by a duly authorized
officer on behalf of each of the parties hereto.

16.4 If any provision of this Agreement shall be determined to be invalid,
unlawful, void or unenforceable to any extent, the remainder of this Agreement
shall not be impaired or otherwise affected and shall continue to be valid and
enforceable to the fullest extent permitted by law.

16.5 Intentionally Deleted.

16.6 The parties acknowledge and agree that this Agreement is the product of all
their efforts and that this Agreement should not be interpreted in favour of any
one party merely because of their efforts in preparing it. Any rule of law,
legal decision or presumption that would require interpretation of any claimed
ambiguity against the party drafting it shall have no application to this
Agreement and is expressly waived.

16.7 This Agreement may be executed in several counterparts, each of which, when
so executed, shall be deemed an original and which counterparts together shall
constitute one and the same Agreement. This Agreement may be executed by
facsimile or other electronic means, and any signature contained hereon by
facsimile or other electronic means shall be deemed to be equivalent to an
original signature for all purposes.

{Signature Page Follows}

 

7



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, this Agreement has been executed, sealed and delivered by
the parties under the hand of their duly authorized officers in that behalf, as
of the date first above written.

 

WEA:     Landlord:

WARNER-ELEKTRA-ATLANTIC

CORPORATION

    INDUSTRIAL MS LOGISTEC OWNER LLC By:   /s/ Ari Taitz     By:   Priyanka Garg
Name:   Ari Taitz     Name:   Priyanka Garg Title:   SVP, Business Affairs and
Development     Title:   Sr. Vice President

Tenant executes this Agreement in order to acknowledge and accept the terms
hereof. By executing this Agreement, Tenant confirms and ratifies that the
obligations of Tenant under the Lease shall continue and shall in no way be
limited, impaired, restricted or terminated by this Agreement.

 

Tenant: CINRAM DISTRIBUTION LLC By:   /s/ Howard Z. Berman Name:   Howard Z.
Berman Title:   SVP and General Counsel

 

8